Citation Nr: 0835860	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for an upper and lower 
back disability. 

3.  Entitlement to service connection for a right knee 
disability. 

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for chest pain. 

6.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in July 2007 at the Lincoln RO, before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
testimony is in the claims file.

The issues of entitlement to service connection for neck pain 
and entitlement to service connection for upper and lower 
back pain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not been shown to have a left knee 
disability that is causally or etiologically related to 
military service. 

2.  The veteran has not been shown to have a right knee 
disability that is causally or etiologically related to 
military service. 

3.  The veteran has not been shown to have chest pain that is 
causally or etiologically related to military service.

4.  The veteran has not been shown to have headaches that are 
causally or etiologically related to military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  The veteran does not have a right knee disability that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

3.  The veteran does not have chest pain that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  The veteran does not have headaches that were incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in July 2004.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the veteran was 
afforded a VA examination in December 2005 for his left knee 
disability, right knee disability and chest pain. 

The Board notes that the veteran has not been afforded a VA 
examination for his claim for service connection for 
headaches.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed in this case because 
the veteran's service medical records are absent for evidence 
of headaches, and his post-service medical records are absent 
for evidence of headaches until many years after his 
separation from service.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Right and Left Knee Disabilities 

The veteran claims that his right and left knee disabilities 
were caused by numerous parachute jumps during service.  The 
veteran contends that as a result of completing approximately 
60 jumps during service, he began experiencing knee pain 
approximately two years after his separation from service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right or 
left knee disability.  The veteran's service medical records 
do note that the veteran strained his right collateral 
ligament in June 1964.  However, the veteran's December 1964 
separation examination found his lower extremities to be 
clinically normal, and on his December 1964 report of medical 
history, the veteran denied having a history of any knee 
trouble.  

Moreover, the medical evidence of record does not show that 
the veteran's current right and left knee disabilities are 
etiologically related to active service.  In this regard, the 
veteran underwent a VA examination in December 2005.  The 
examiner reviewed the veteran's claims file including his 
service medical records.  After examining the veteran, he 
stated that there was only one point of documentation in the 
service medical records for a right knee collateral ligament 
strain.  The examiner stated that the veteran's discomfort is 
on the medial of the knee and there is no true instability 
noted by the examination.  The examiner continued that 
although the veteran showed evidence of bilateral mild 
gonarthrosis, particularly affecting the medial and 
patellofemoral components, this would be consistent with age.  
He also stated that the left side that was not "injured" in 
service actually showed more degenerative changes than the 
right side.  The examiner continued that this was more likely 
to be caused by the normal progression of age.  The examiner 
noted that it would be mere speculation for him to opine 
otherwise.  The examiner concluded by opining that the 
veteran's bilateral knee disability was not caused by or a 
result of his military service.  

The Board notes that an award of service connection must be 
based on reliable competent medical evidence and may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The Board does note a 
May 2005 opinion from the veteran's private physician, which 
states that it is possible that the veteran's degenerative 
arthritis of his knees is due to his military service.  
However, accompanying treatment notes show that the private 
physician wished to defer any restrictions on absolute cause 
to others, and he was not willing to make a statement as to 
absolute cause.  Moreover, this opinion merely states a 
speculative conclusion, without providing any supporting 
rationale for that conclusion.  In this regard, the Board 
notes that medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, 
the Board finds this opinion to be of little probative value.

Although the veteran may sincerely believe that his left and 
right knee disabilities were caused by his parachute jumps 
during active service, the veteran, as a lay person, is not 
competent to testify that his current knee disability was 
caused by his military service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a right and left knee disability.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a right and left knee disability is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 C.F.R. 
§§ 3.102, 3.303.

Chest Pain 

The veteran contends that he hurt his chest on a jump during 
service where he hit a tree with his chest.  He further 
contends that he has had chest pains since that incident.  

After careful consideration of the evidence, the Board finds 
that the veteran is not entitled to service connection for 
chest pains.  Although the veteran's service medical records 
show that he was treated once in April 1964 for chest pain 
during service, his December 1964 separation examination 
found his lungs and chest to be clinically normal, and on his 
December 1964 report of medical history, the veteran denied 
having a history of any pain or pressure in his chest.  

Furthermore, the December 2005 VA examiner found that despite 
the veteran's complaints of chest pain, there was no current 
diagnosis.  Specifically, a chest X-ray was performed that 
showed no fractures or acute processes.  The veteran's heart 
and pulmonary vasculature were within normal limits.  His 
cervical spine was also unremarkable.  Thus, the examiner 
concluded that the veteran's current chest pain was not 
caused by or the result of his service associated chest pain, 
which was pleuritic in nature versus traumatic contusion 
induced.  

In any event, the Board notes that a key element to 
establishing service connection is to show that the veteran 
does have the claimed disability.  This element may only be 
shown through evidence of a diagnosis.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Thus, although the veteran 
has chest pain, he does not have a diagnosis of any 
underlying disability and service connection must be denied. 

In sum, an essential criterion for establishing service 
connection is not met, as the veteran does not have a current 
diagnosis and pain alone is not a disability for which 
service connection may be granted.  See Sanchez-Benitez.  
Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection, and that, on this basis, 
his claim must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Headaches

The veteran also contends that he started having headaches 
during active service.  At his July 2007 hearing, he 
testified that his headaches were brought on by nervousness 
before jumping and aggravated by falling and hitting trees 
upon landing.  

After review of the evidence of record, the Board finds that 
the veteran does not have a headache disability that is 
related to his active service.  Although the veteran 
testified that he went to sick bay numerous times for his 
headaches, the veteran's service medical records are negative 
for any complaints, treatment or diagnosis of headaches.  In 
fact, at his December 1964 separation examination, his head 
was found to be clinically normal, and on his December 1964 
report of medical history, he denied any history of frequent 
or severe headaches.

Moreover, there is no evidence of record providing a nexus 
between any current headache disability and the veteran's 
active service.  In this regard, a May 1994 private treatment 
record shows that the veteran was treated for frontal 
headaches.  However, this treatment was the result of a motor 
vehicle accident and does not link the veteran's frontal 
headaches to service.  Furthermore, the veteran returned for 
follow up treatment in June 1994 and reported that he did not 
have headaches.  Accordingly, there is no evidence in the 
veteran's claims file that a headache disability occurred in 
or was caused by service.  

As noted above, although the veteran may sincerely believe 
that his headaches were caused by his active service, the 
veteran as a lay person, is not competent to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for headaches.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for headaches is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for chest pain is denied. 

Entitlement to service connection for headaches is denied.


REMAND

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

In this case, the veteran contends that service connection is 
warranted for a neck disability and an upper and lower back 
disability.  The veteran contends that his current neck and 
back disabilities are the result of numerous parachute jumps 
performed during active service.  

In December 2005, the veteran underwent a VA examination for 
his neck and upper and lower back claims.  However, in the 
examination report, the examiner stated that a physical 
examination of the veteran's neck, thoracic and lumbar spine 
was not performed.  The examiner explained that there was a 
complete lack of documentation with regards to the veteran's 
neck, thoracic and lumbar spine in his service medical 
records; therefore, he would have to resort to mere 
speculation to correlate this to his current disabilities.  

However, the Board notes that the veteran was a parachutist  
during service, as reflected by his DD 214.  Lay evidence, 
such as the veteran's contentions, can be competent and 
sufficient to establish a diagnosis of a disability when (1) 
a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  Regarding the veteran's contentions that he 
experienced back and neck pain as a result of approximately 
60 parachute jumps during service, the Board acknowledges 
that he is competent to give evidence about what he 
experienced.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

Thus, the Board finds the December 2005 VA examination to be 
inadequate for rating purposes.  In addition to not 
physically examining the veteran, the examiner failed to take 
into account the veteran's lay testimony regarding 
experiencing back and neck pain as a result of his parachute 
jumps during service.  As such, there is inadequate basis for 
the Board to determine whether the veteran's neck and back 
disabilities are related to his active service.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (noting that a medical 
opinion must describe the disability in sufficient detail so 
the Board can make a fully informed evaluation of the 
disability).  Moreover, even assuming, arguendo, that a VA 
medical examination was not required by law in this case, 
because VA undertook to provide one, the Board must ensure 
that such an examination is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  An examination, based on a review 
of the record and focusing on the relationship, if any, 
between the veteran's current disabilities and his period of 
service is therefore in order prior to further appellate 
consideration of the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination for the purpose of obtaining 
an opinion as to whether his neck and 
upper and lower back disabilities are 
etiologically related to his active 
service.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  After 
examining the veteran and the claims 
folder, to include the veteran's lay 
testimony that he completed 60 parachute 
jumps during service, the examiner should 
be asked to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's neck and upper and 
lower back disabilities were incurred in 
or caused by his active service.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


